DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 January, 2022 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “31” has been used to designate both the upper case in figures 1-3E and a structure shown within the cyclone path, 13, in figures 2A-2C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “35”, as described in paragraphs 18, 37, and 50-51 of the originally-filed specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lower communicating portion” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “wherein the second inlet flow path is adjacent to the cyclone flow path with a flow path wall on the outer peripheral side of the cyclone flow path interposed therebetween”, which renders the claim indefinite. Is the flow path wall a section of the second inlet flow path, the cyclone flow path, or another structure not previously claimed? What structure is “interposed therebetween”, e.g., is the flow path wall interposed between the second inlet flow and the cyclone flow path, is the cyclone flow path interposed between the second inlet flow path and the flow path wall? Looking at the originally-filed specification (par. 32), in conjunction with figure 3D, the cyclone flow path (13) is provided with a flow path wall (42) disposed between the cyclone flow path (13) and the second inlet flow path (23). As such, the claim is being interpreted, for examination purposes, as being directed to the second inlet flow path being adjacent to the cyclone flow path with a flow path wall located on an outer peripheral side of the cyclone flow path and interposed between the second inlet flow path and the cyclone flow path.
Claim 3 recites, “wherein the second outlet flow path is adjacent to the cyclone flow path with a flow path wall on the inner peripheral side of the cyclone flow path interposed therebetween”, which renders the claim indefinite. Is the flow path wall a section of the second outlet flow path, the cyclone flow path, or another structure not previously claimed? What structure is “interposed therebetween”, e.g., is the flow path wall interposed between the second outlet flow and the cyclone flow path, is the cyclone flow path interposed between the second outlet flow path and the flow path wall? Looking at the originally-filed specification (par. 32), in conjunction with figure 3D, the cyclone flow path (13) is provided with a flow path wall (41) disposed between the cyclone flow path (13) and the second outlet flow path (27). As such, the claim is being interpreted, for examination purposes, as being directed to the second outlet flow path being adjacent to the cyclone flow path with a flow path wall located on an outer peripheral side of the cyclone flow path and interposed between the second outlet flow path and the cyclone flow path.
Claim 4 recites, “wherein the second inlet flow path is adjacent to the first outlet flow path on the inner peripheral side and the outer peripheral side with flow path walls of the first outlet flow path interposed therebetween”, which renders the claim indefinite. First, it is unclear what structures the first outlet flow path is “interposed between”. Is the first outlet flow path “interposed between” the first and second inlet flow path and another section of the first outlet flow path or is the first outlet flow path “interposed between” the inner and outer peripheral sides? Looking at paragraph 36 of the originally-filed specification and figure 3D, it is provided that the second inlet flow path (23) is adjacent to the first outlet flow path (17) on the inner peripheral and outer peripheral side flow path walls (43 and 44), such that the first outlet flow path is interposed between the second inlet flow path and these walls. However, such interpretation contradicts the designations of the inner peripheral and outer peripheral side walls of claim 1 (an outer peripheral side wall of cyclone flow path and an inner peripheral side wall of cyclone flow path), which would be provided interior to the cyclone flow path and exterior to the cyclone flow path (MPEP 2111.01). The flow path walls (43 and 44), as described by the specification, would each be along an outer peripheral side of the cyclone flow path. For examination purposes, it is being interpreted the claim limitation is directed to the second inlet flow path is adjacent to the first outlet flow path on the outer peripheral side with flow path walls of the first outlet flow path being interposed between the second inlet flow path and the outer peripheral side. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOURE (FR 3071044 A1 – published 15 March, 2019; see provided English machine translation).
As to claim 1, MOURE discloses a heat exchanger (2), comprising:
a cyclone flow path (flow within 28) into which a first fluid (heat transfer fluid) is introduced along a tangential direction (figure 1 and 2, such as being introduced through either 14 or 16; MPEP§ 2114-II – denoting the introduction/discharge of the first fluid based on an inlet/outlet and manner of which the fluid flows through the heat exchanger is a characteristic of operation of the heat exchanger and does not impart structural definition of the heat exchanger itself, thus, the designation of the introduction/discharge of the first fluid based on an inlet/outlet of ports of the heat exchanger and flow path through the heat exchanger of the prior art meets the structural requirements of the claimed invention and is capable of operating as claimed), the first fluid flowing downward into the cyclone flow path (figure 1 and 2, such as being introduced through 16 and flowing downward through the cyclone flow path provided within 28; MPEP§ 2114-II – denoting the introduction/discharge of the first fluid based on an inlet/outlet and manner of which the fluid flows through the heat exchanger is a characteristic of operation of the heat exchanger and does not impart structural definition of the heat exchanger itself, thus, the designation of the introduction/discharge of the first fluid based on an inlet/outlet of ports of the heat exchanger and flow path through the heat exchanger of the prior art meets the structural requirements of the claimed invention and is capable of operating as claimed);
a lower case (combination of 4 and 8) located below the cyclone flow path (figure 1) and forming lower space (see annotated figure 1);
	a first outlet flow path (figure 1 and 2, such as being discharged through 14; MPEP§ 2114-II – denoting the introduction/discharge of the first fluid based on an inlet/outlet and manner of which the fluid flows through the heat exchanger is a characteristic of operation of the heat exchanger and does not impart structural definition of the heat exchanger itself, thus, the designation of the introduction/discharge of the first fluid based on an inlet/outlet of ports of the heat exchanger and flow path through the heat exchanger of the prior art meets the structural requirements of the claimed invention and is capable of operating as claimed) located on an outer peripheral side of the cyclone flow path(figure 1 and 2), the first outlet flow path communicating with the lower space (pg. 3, lines 85-89 and 100-103);
a second inlet flow path (figure 1 and 2, such as being introduced and/or discharged through 22  or 24; MPEP§ 2114-II – denoting the introduction/discharge of the second fluid based on an inlet/outlet and manner of which the second fluid flows through the heat exchanger is a characteristic of operation of the heat exchanger and does not impart structural definition of the heat exchanger itself, thus, the designation of the introduction/discharge of the second fluid based on an inlet/outlet of ports of the heat exchanger and flow path through the heat exchanger of the prior art meets the structural requirements of the claimed invention and is capable of operating as claimed) into which a second fluid (waste water) is introduced, the second inlet flow path being located on the outer peripheral side of the cyclone flow path (figure 1 and 2);
a second outlet flow path (figure 1 and 2, such as being introduced discharged through 22  or 24; MPEP§ 2114-II – denoting the introduction/discharge of the second fluid based on an inlet/outlet and manner of which the second fluid flows through the heat exchanger is a characteristic of operation of the heat exchanger and does not impart structural definition of the heat exchanger itself, thus, the designation of the introduction/discharge of the second fluid based on an inlet/outlet of ports of the heat exchanger and flow path through the heat exchanger of the prior art meets the structural requirements of the claimed invention and is capable of operating as claimed) located on an inner peripheral side of the cyclone flow path (openings of 22/24 which are along, surface, 10, which is interior to the cyclone flow path); and
a second intermediate flow path (figure 1 and 2, such as being the flow path within 8; MPEP§ 2114-II – denoting the introduction/discharge of the second fluid based on an inlet/outlet and manner of which the second fluid flows through the heat exchanger is a characteristic of operation of the heat exchanger and does not impart structural definition of the heat exchanger itself, thus, the designation of the introduction/discharge of the second fluid based on an inlet/outlet of ports of the heat exchanger and flow path through the heat exchanger of the prior art meets the structural requirements of the claimed invention and is capable of operating as claimed) connecting the second inlet flow path and the second outlet flow path (pg. 3, lines 105-109).
However, MOURE does not explicitly disclose the lower space having a flow path area larger than that of the cyclone flow path.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of MOURE to have a larger flow path area than the cyclone flow path area since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of MOURE would not operate differently with the claimed flow path areas and since the lower flow space area is formed form the internal space of, at least the lower case (4) which defines the cyclone flow path interior thereto and between an inner surface and another case (8) the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the flow path area “can” be within the desired ratio (originally-filed specification par. 33).




    PNG
    media_image1.png
    921
    1138
    media_image1.png
    Greyscale

Annotated Figure 1
As to claim 2, MOURE discloses wherein the second inlet flow path (22 or 24, as provided by the rejection of claim 1) is adjacent to the cyclone flow path (flow path of 28; figures 1 and 2) with a flow path wall (exterior surface of lower case, 4/8, defined by wall, 6) on the outer peripheral side of the cyclone flow path  (figures 1 and 2) interposed between the cyclone flow path and the second inlet flow path (figures 1 and 2; see annotated figure 1).

As to claim 3, MOURE discloses wherein the second outlet flow (22 or 24, as provided by the rejection of claim 1) is adjacent to the cyclone flow path (flow path of 28; figures 1 and 2) with a flow path wall(external surface of lower case section, 8, defined by wall, 10) on the inner peripheral side of the cyclone flow path (figures 1 and 2) interposed between the cyclone flow path and the second outlet flow path (figures 1 and 2; see annotated figure 1).

As to claim 4, MOURE discloses wherein the second inlet flow path(22 or 24, as provided by the rejection of claim 1)  is adjacent to the first outlet flow path (14, as provided by the rejection of claim 1) on the outer peripheral side (figures 1 and 2) with flow path walls (interior and exterior walls of 14) of the first outlet flow path(section of 14 internal to the outer peripheral side) interposed between the second inlet flow path (such as the portion of the second inlet flow path internal to the outer peripheral side) and the outer peripheral side (figures 1 and 2).

As to claim 5, MOURE discloses wherein a flow path width of the cyclone flow path(path of 28) is in an up-down direction (figure 1) is defined by a partition wall (26) having a spiral shape (figure 1).

As to claim 6, MOURE discloses further comprising a lower communicating portion (32) connected to the lower case (figures 1 and 2) and enabling the lower space to communicate with an outside space (pg. 4, line 161 – pg. 5, line 67).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOURE (FR 3071044 A1 – published 15 March, 2019; see provided English machine translation), in view of GIL (CA 3028765 A1 –published 2 September, 2019 in English).
As to claim 7, MOURE does not further disclose comprising a strainer in the lower space.
GIL is within the field of endeavor provided a heat exchanger (208). GIL teaches wherein the heat exchanger includes a first fluid (fresh water; abstract; par. 15 and 72) and a second fluid (grey water; par. 15 and 67) are provided to the heat exchanger for the purposes of recovery thermal energy between the fluids (abstract). The heat exchanger is taught to include a strainer (44) disposed at a lower space (figure 2) of the heat exchanger which communicates with an outer space (par. 68). It would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify MOURE with the teachings of GIL, to include the strainer in the lower space of the heat exchanger for the purposes of excluding solid particles or other objects whose presence and/or accumulation within the heat exchange system is undesirable (par. 65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            	12/9/2022